      Case 1:17-cv-00859-WHA-CSC Document 84 Filed 02/26/21 Page 1 of 1




                      IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ANDREA D. FLAGG,                          )
                                          )
                Plaintiff,                )
                                          )
       v.                                 )     CASE NO. 1:17-CV-859-WHA-CSC
                                          )                (WO)
                                          )
K. MOORE, et al.,                         )
                                          )
            Defendants.                   )

                                     ORDER

       On February 23, 2021, the Plaintiff filed a Notice of Change of Address

considered to contain a Motion for Extension of Time to File and Objections to the

January 25, 2021 Recommendation of the Magistrate Judge. Upon consideration of the

Motion, it is

       ORDERED that:

   (1) Plaintiff’s Motion (Doc. 83) is GRANTED;

   (2) Plaintiff is GRANTED and extension from February 26, 2021 to and including

       March 12, 2021 to file his objections.

   The Clerk is DIRECTED to send a copy of this Order to Plaintiff at the Draper

   Correctional Facility and Houston County Jail.

       DONE this 26th day of February, 2021.



                              /s/ Charles S. Coody
                             UNITED STATES MAGISTRATE JUDGE
